Citation Nr: 1205342	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 30, 2009, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from January 1942 to November 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for PTSD, and assigned an initial disability rating of 30 percent effective April 10, 2008.

In August 2010, the RO increased the PTSD rating to 50 percent effective October 30, 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran requested a Travel Board hearing on his March 2009 VA Form 9.  In May 2011, the RO sent the Veteran a Travel Board hearing notice letter, which stated that his hearing was scheduled for June 20, 2011. Subsequently, in May 2011, the Veteran's attorney requested that the Veteran's scheduled Travel Board hearing be postponed as he had a scheduling conflict.  The Veteran failed to report for the June 2011 Travel Board hearing. 

Then, in August 2011, the RO sent the Veteran another Travel Board hearing notice letter, which stated that a hearing was scheduled for September 23, 2011.  However, in subsequent correspondence received in August 2011, the Veteran's attorney again requested that the Travel Board hearing scheduled on September 23, 2011 be postponed since he was scheduled to be out of town on that date.  He further indicated that he had left open the last week of every month to accommodate any Board hearings.    

The Board notes that, under 38 C.F.R. § 20.704(c) (2011), requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness. 

In this case, the attorney's request to reschedule the September 23, 2011 Travel Board hearing was made more than two weeks prior to the scheduled hearing date, and the Board finds that the Veteran demonstrated good cause under 38 C.F.R. § 20.704(c), given that his attorney was out of town and unavailable.  Thus, in order to afford the Veteran an opportunity to testify at a Board hearing as requested, this case will be returned to the RO in order to reschedule the Veteran for a Travel Board hearing.  In order to avoid further scheduling conflicts, the RO should attempt to coordinate scheduling the hearing with the Veteran and his attorney for a date and time that they will be able to attend.  Ultimately, however, Travel Board dates are generally set a year in advance and the Veteran's attorney may have to amend his schedule to appear at a hearing with his client.  If the Veteran and his attorney cannot find a Travel Board date that is acceptable, they may need to consider testifying at a Board Videoconference hearing instead.  While these hearings are also scheduled months in advance, they are more frequent and may permit more flexibility for the Veteran and his attorney to provide testimony.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran should be scheduled for a Travel Board hearing to be held at the RO.  The RO should attempt to coordinate scheduling the hearing with the Veteran and his attorney for a date and time that they will be able to attend.  The Veteran and his attorney should be notified of the date and time of the hearing and a copy of the notice should be included in the claims file.  

The case should then be returned to the Board if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



